Order entered May 10, 2013




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00621-CV

                               IN RE TODD PRUETT, Relator

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-07463

                                          ORDER
       The Court has before it relator’s= petition for writ of mandamus. In addition to this

petition, relator has filed two appeals. On the Court’s own motion, we CONSOLIDATE this

original proceeding, cause no. 05-13-00621-CV, with and under the appellate cause no. 05-13-

00378-CV, styled In re Todd Pruett. The Court ORDERS the Clerk of the Court to remove all

documents from file number 05-13-00621-CV and to refile them in cause no. 05-13-00378-CV

and to treat 05-13-00621-CV as a closed case. The Court further ORDERS that this case will

proceed under the appellate timetables.

                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE